Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered March 19, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence, when viewed in the light most favorable to the People, was legally sufficient to support the defendant’s conviction (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the remainder of the defendant’s contentions, including the one raised in his supplemental pro se brief, and find them to be without merit or unpreserved for appellate review. Mangano, J. P., Thompson, Bracken and Spatt, JJ., concur.